Mr. Chief Justice Lawrence delivered the opinion of the Court: This case is, in all its substantial particulars, like the case of Marshall v. Silliman, 61 Ill. 218, the difference being that this relates to bonds issued by the town of Elmwood and the other to bonds issued by the town of Brimfield. The two cases have been submitted on substantially the same briefs. In the other case we found the $15,000 subscription to be invalid, and the others binding. Here we have two subscriptions, one for $35,000 and one for $40,000. This last for the $40,000 was void, for the reasons given in the other case in reference to the $15,000. The election was held March 16, 1869, on a notice posted by the supervisors February 16, 1869. When the notice was posted the charter of the company only authorized a subscription for $35,000. That was voted on the same day under a proper notice issued in compliance with the provisions of the charter. The notice under which the vote for the $40,000 was held, was, as in the other case, a mere call for a special town meeting, signed by only twelve voters, and did not seek to follow the provisions of the charter, as indeed it could not do, since the power under that had already been exhausted. It is true that, on the 9th of March, 1869, the legislature passed another act authorizing towns to subscribe $100,000, but a new notice was not given. The charter required twenty days’ notice, and only seven intervened between the passage of the amendatory act and the vote. On the 17th of April, 1869, the legislature passed a curative act, the same, in substance, as that already considered in the other case, and on this counsel for appellee place their reliance. We have sufficiently considered it in the other case. The subscription for the $35,000 was valid. That for the $40,000 was not. Decree reversed.